RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2332-20

J.S.,

           Plaintiff-Respondent,

v.

L.M.S.,

     Defendant-Appellant.
________________________

                    Argued March 31, 2022 – Decided August 31, 2022

                    Before Judges Mitterhoff and Alvarez.

                    On appeal from an interlocutory order of the Superior
                    Court of New Jersey, Law Division, Morris County,
                    Docket No. L-2071-20.

                    Rebekah R. Conroy argued the cause for appellant
                    (Stone Conroy LLC, attorney; Rebekah R. Conroy of
                    counsel and on the briefs).

                    Marc J. Gross argued the cause for respondent (Fox
                    Rothschild LLP, attorneys; Marc J. Gross, of counsel
                    and on the brief; Christine F. Marks, on the brief).

PER CURIAM
      Defendant L.M.S., the former wife of plaintiff J.S., appeals from a January

29, 2021 Law Division order denying her motion to dismiss plaintiff's civil

claims for damages premised on intentional infliction of emotional distress

(IIED) and defamation.      The IIED claim arises from defendant's alleged

alienation of the affection of the parties' children. We conclude plaintiff's

allegations fail to state a viable claim under either cause of action. Accordingly,

we reverse.

      The genesis of this case is an incident that occurred in July 2017, when

the parties' then eight-year-old daughter, S.S., disclosed to her therapist that

plaintiff rubbed her vagina. The therapist reported S.S.'s disclosure to the

Division of Child Protection and Permanency (DCPP).              The agency, in

conjunction with the Morris County Prosecutor's Office (MCPO), conducted a

brief but thorough investigation during which plaintiff, defendant, S.S. , and her

two siblings were interviewed. Defendant denied that S.S. had ever disclosed

any sexual abuse to her. Plaintiff acknowledged that he had on one occasion

rubbed Desitin on S.S.'s genital area because it was itchy and that on a separate

occasion, he instructed S.S. to apply the cream herself. S.S. confirmed to several

evaluators that her father had rubbed cream on her vagina when she was in the

shower and commented it was red. Concluding there was insufficient evidence

to establish whether the acknowledged vaginal touching was sexual or
                                                                             A-2332-20
                                        2
caretaking in nature, the MCPO closed the matter and DCPP made a final

determination that sexual abuse was "not established." 1

       Prior to, during, and after the resolution of the Title 9 investigation, the

parties were engaged in an ongoing FM matter 2 relating to custody, parenting

time, and support issues. Plaintiff's parenting time with S.S. was gradually

restored with the assistance of therapists to address the family dysfunction. 3 By


1
    Plaintiff appealed the agency's disposition that sexual abuse was "not
established" and we agreed the finding was "unfounded" based on our reading
of N.J.S.A. 9:6-8.2 and its implementing regulations. See Dep't of Child. and
Fams. v. J.S., No. A-1001-17 (App. Div. May 30, 2019). The allegation of
sexual abuse being deemed unfounded, however, does not render S.S.'s report
of vaginal touching "false." To the contrary, the allegation of touching has
irrefutably been established by plaintiff's own admission.
2
    Docket No. UNN-FM-20-1855-16.
3
  Continued therapy was recommended by psychologist Sarah Seung-
McFarland, Ph.D., who evaluated S.S. during the DCPP investigation. Seung-
McFarland diagnosed S.S. with Adjustment Disorder with Anxiety, Parent-
Child Relational Problems, and Disruption of Family by Separation or Divorce.
Her report concluded:

             With regard to the allegations, this evaluator cannot
             determine with any degree of psychological certainty
             whether or not [S.S.] was sexually abused by her father
             as suggested. Nevertheless, S.S. reported that her
             father touched her private area, (e.g. toto), while
             showering, made statements that it is red, and put cream
             on it more than once. There are also reports that he sees
             her naked, comes into the bathroom to pee when she is
             there, and does "raspberries." At the very least, these
                                                                             A-2332-20
                                         3
January 12, 2018, plaintiff's parenting time was fully restored, with the

exception of overnights. Overnight parenting resumed on March 16, 2018.

Despite the full resolution of his parenting time issues, plaintiff continued to file

applications in the FM matter based on defendant's alleged alienation of the

children's affection. In support of these applications, in May 2019, he certified

to various grievances, gleaned from comments by the children, that defendant

denigrated him by referring to him as "Jeff" rather than "papa;" she shared with

the children that there was ongoing litigation concerning their religious

upbringing; that the food defendant gave them was "bad" and "full of chemicals"

because she gave them vegetables from a can; that plaintiff was responsible for

60% of child support because he earned more, and that his current wife was only

with him for the money.

      In the same certification, plaintiff complained that after a court-ordered

mediation to address the children's religious upbringing, 4 defendant would not




             behaviors suggest inappropriate boundaries, and are
             consistent with reports that [defendant] does not respect
             the children, is dismissive of them, and treats the twins
             like babies.
4
  The issues whether defendant had to take the children to Hebrew school during
her parenting time and whether she could be prevented from educating them
about her Catholic upbrininging were ultimately resolved on appeal. Solar v.
Stark, No. A-2156-18 (App. Div. Nov. 6, 2019).
                                                                          A-2332-20
                                       4
voluntarily agree to a second session to address other disputes including whether

defendant should attend parenting classes, whether S.S. should resume therapy,

and whether defendant should accede to the request to adjust the parenting drop-

off time. Under the heading "Alienation and Estrangement," plaintiff stated that

his son A.S. told him that defendant "interrogated" him about a scratch on his

arm and "exerted heavy pressure on him" to suggest plaintiff was somehow

responsible for the injury.

      Unsatisfied with the results he was getting in the Union County FM

matter, plaintiff filed this four-count complaint seeking damages against

defendant for intentional infliction of emotional distress (IIED), aiding the

commission of a tort, conspiracy, and defamation. 5 The crux of the IIED claim

is set forth on paragraph 17 of the complaint, which alleges:

            As set forth in the various Certifications filed by J.S. in
            the Family [P]art against [d]efendant and incorporated
            herein, [d]efendant has engaged in a campaign that was
            and continues to be destructive to all three . . . of the
            parties' children, with a focus on S.S., namely
            [d]efendant's refusal to allow the children to all enjoy
            overnight parenting time together, objecting

5
  This matter was originally the subject of a complaint filed in July 2018, under
Docket No. MRS-1316-18 (the "original complaint"). After an interlocutory
appeal in which we reversed the trial court's order denying disqualification of
plaintiff's former counsel, the parties agreed to dismiss the original complaint
without prejudice, preserving the parties' claims and defenses for period of sixty
days, and that plaintiff would file a new complaint.
                                                                            A-2332-20
                                        5
             specifically that S.S. should not have overnight time
             with J.S. due to the false sexual abuse allegations. . . .

       The complaint, read indulgently, reiterates the same grievances that were

presented to and resolved with finality by the Union County Family Part. In

particular, plaintiff complains that defendant objected to the immediate

resumption of overnight parenting despite his misguided belief that the

"unfounded" disposition "proved" the touching allegation was utterly false.

Plaintiff now asserts, "upon information and belief," that defendant must have

"coached" S.S. He also feels "denigrated" by the comments she made about him

to the children.     Although he has enjoyed full parenting time including

overnights since March 2018, he claims to continue to suffer extreme emotional

distress based on his fear that defendant will make false allegations in the future.

       Defendant filed a motion to dismiss pursuant to R. 4:6-2(e), which the

judge denied by order dated January 29, 2021. In his oral opinion, the judge

gave his reasons.

                    Now, as to the [motion to dismiss], there's no
             question that the [Segal6] case confirms that the
             intentional infliction of emotional distress is a valid
             cause of action in a [c]ivil [c]ourt under circumstances
             like this. I found it interesting that the Appellate
             Division decision in [Segal], they said, well, she moved
             and didn't tell him where they were, but for three

6
    Segal v. Lynch, 413 N.J. Super. 171 (App. Div. 2010).
                                                                              A-2332-20
                                         6
              months he had no idea where they even were. That
              doesn't constitute intentional infliction of emotional
              distress.

                    Well, the facts are different here. My job is to
              look at this in accordance with Rule 4:62 and the
              Printing Mart [7] case. If there are sufficient facts pled,
              it would require this matter to go further to avoid
              dismissal at this point to allow the plaintiff to undertake
              discovery. So that's one.

                     There are two John Does clients of theories. And
              I agree with Mr. Gross. Well, let me say, I'm not going
              to dismiss the application. I -- I'm required to let it go
              forward. I'm tempted to dismiss the two aiding in the
              commission of the conspiracy, but I think [plaintiff's
              counsel] is right. He's -- he's pled John Doe theories.
              And under the court rule, if somebody else turns up to
              have conspired with her and aid and abet her, then I
              guess he can then move to add them specifically. I can't
              imagine who that would be, but not my place. The point
              is that he's got a right to maintain at this point those
              causes of action.

                     And I know that if he finds nothing -- if he finds
              that there's no factual basis to confirm that there was
              somebody in conspiracy or aid and abetting, I know
              they'll move to withdraw those claims at some point in
              the future.

                     Then we come to the defamation claim. It's
              interesting. The claim -- the specific allegations of
              defamation that are in the Complaint with the possible
              exception of one are simply opinion testimony. He's
              not a good father. I don't have them in front of me so I
              don't remember. The one that, I guess, could sustain is
              he revealed I think it was DV information, I guess. If,

7
    Printing Mart–Morristown v. Sharp Electronics Corp., 116 N.J. 739 (1989).
                                                                         A-2332-20
                                       7
            indeed, he went around telling -- if she went around
            telling people that he's a child abuser, certainly, then I
            guess defamation occurs so. I can't let that be dismissed
            either.

                   So I will grant -- I will not grant the application
            to dismiss under Printing Mart in 462. I think the
            plaintiff has pled sufficient facts to assert the
            recognized causes of action of defamation and
            intentional infliction of emotional distress.

      On appeal, defendant presents the following arguments for our

consideration:

            POINT I8

            THE TRIAL COURT ERRED BY FAILING TO
            APPLY THE STATUTORY IMMUNITY AFFORDED
            TO INDIVIDUALS COOPERATING WITH DCPP
            INVESTIGATIONS.

                  A. New Jersey Provides Immunity to Reports
                  Made to DCPP.

                  B. Defendant Cooperated with the 2017 DCPP
                  Investigation   and    Provided  Information
                  Requested by the Division.

                  C. The Reporting Privilege is Absolute.

            POINT II




8
   Defendant-appellant's Point I is dedicated to the standard of review.
Defendant's legal arguments have been renumbered to reflect actual points of
argument.
                                                                      A-2332-20
                                    8
THE TRIAL COURT ERRED IN FAILING TO
DISMISS THE COMPLAINT BASED ON THE
LITIGATION PRIVILEGE.

     A. Statements Made by Defendant in Connection
     with Pending Litigation Are Subject to the
     Litigation Privilege.
     B. The Law of the Case Doctrine is Not
     Applicable to [the Law Division judge's]
     Decision, and in Any Event, [the Law Division
     judge's] Ruling was Clearly Incorrect.

POINT III

DEFENDANT'S STATEMENTS TO DCPP ARE
PROTECTED BY THE CONDITIONAL SPECIAL
INTEREST PRIVILEGE.

POINT IV

THE TRIAL COURT ERRED IN FAILING TO FIND
THAT STATEMENTS TO DCPP CANNOT BE THE
BASIS FOR CIVIL LIABILITY.

POINT V

THE TRIAL COURT ERRING IN REFUSING TO
DISMISS THE CASE PURSUANT TO SEGAL V.
LYNCH.

POINT VI

THE TRIAL COURT ERRED IN FAILING TO
DISMISS COUNT FOUR (DEFAMATION) IN THAT
NO ACTIONABLE MISSTATEMENTS OF FACT
ARE PLED.

     A. The Allegations of Count Four.

                                                     A-2332-20
                        9
                   B. None of the Statements in Count Four are
                   Actionable.

      Our review of a trial court's ruling on a motion to dismiss for failure to

state a claim under Rule 4:6–2(e) is de novo. Flinn v. Amboy Nat'l Bank, 436

N.J. Super. 274, 287 (App. Div. 2014). We look to "the complaint to determine

whether the allegations suggest a cause of action." In re Reglan Litigation, 226

N.J. 315, 324 n.5 (2016). Assuming the facts stated within the four corners of

plaintiff's complaint are true and granting plaintiff the benefit of all rational

inferences that can be drawn from such facts, see Green v. Morgan Properties,

215 N.J. 431, 452 (2013) (citation omitted), we must determine whether

plaintiff's complaint "suggest[s]" a cause of action. Printing Mart, 116 N.J. at

746 (1989) (citations omitted). Our search must be conducted "in depth and

with liberality to ascertain whether the fundament of a cause of action may be

gleaned even from an obscure statement of claim, opportunity being given to

amend if necessary." Ibid. (citation omitted). Our indulgent review does not,

however, require us to disregard facts that have irrefutably been established in

related proceedings.

      Applying this standard to the allegations in plaintiff's complaint, we are

satisfied plaintiff failed to state a prima facie case of intentional infliction of

emotional distress.

                                                                             A-2332-20
                                       10
            [T]o make out a prima facie case of intentional
            infliction of emotional distress, plaintiff must show
            that: (1) defendant acted intentionally; (2) defendant's
            conduct was "so outrageous in character, and so
            extreme in degree, as to go beyond all possible bounds
            of decency, and to be regarded as atrocious, and utterly
            intolerable in a civilized community;" (3) defendant's
            actions proximately caused him emotional distress; and
            (4) the emotional distress was "so severe that no
            reasonable [person] could be expected to endure it."

            [Segal, 413 N.J. Super. at 191 (quoting Buckley v.
            Trenton Sav. Fund Soc., 111 N.J. 355, 366 (1988)).]

      As our examination of plaintiff's allegations reveals, the vague

inflammatory language in the complaint does not describe the type of conduct

that is "so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community[.]" See id. at 192 (quoting Buckley, 111

N.J. at 366). Nor is plaintiff's fear of future misconduct, or his dismay at

defendant's refusal to engage in mediation, establish the requisite degree of

emotional distress.

      In that regard, the trial judge erred in concluding that "there's no question

that the [Segal] case confirms that the intentional infliction of emotional distress

is a valid cause of action in a Civil Court under circumstances like this." To the

contrary, in Segal, we stressed that our parens patriae responsibility empowers

us "to intervene to protect children from both physical and emotional harm" that
                                                                              A-2332-20
                                        11
would come from being deposed and placed in the middle of the litigation as

key witnesses. Id. at 188.

            We can plausibly envision such children being deposed
            about: (1) what mom or dad said; (2) when and how
            often mom or dad said it; (3) who else was present when
            they said it; and (4) how did the child feel when mom
            or dad said it. These depositions will surely be followed
            or preceded by psychological examinations of the child
            by experts selected by each side; teachers, counselors,
            schoolmates, extended family members, and other
            confidants will also be interrogated and called as
            witnesses.

            In the midst of this litigation tug-of-war will be the
            children. After all, liability will be established only if
            plaintiff can show that the bond and affection that
            would have otherwise existed between him and the
            children has been severely compromised by defendant's
            outrageous and malicious acts. Thereafter, the measure
            of damages will depend upon the extent of the injury to
            that parent/child relationship. Here again, the children
            will be featured as the key witnesses.

            [Id. at 189-90.]

We concluded that "[e]xtending the tort of [IIED] to this context directly

contravenes the principles embodied in the best interests of the child standard."

Id. at 190. Thus, we found that a civil claim for damages in an IIED claim based

on alienation of a child's affection is cognizable only in extreme circumstances.

In dicta, we theorized,

            we are not blind to scenarios in which one parent
            intentionally or recklessly imbues a child with such
                                                                           A-2332-20
                                       12
            calumnious accounts of the other parent, so wicked in
            their intent and so destructive in their effect, that the
            situation necessitates civil redress. For example, a case
            in which one parent falsely and intentionally accuses
            the other parent of sexually abusing the child is so
            despicable on its face and so destructive in its effect on
            the innocent parent that it cries out for compensation
            which is not available in the Family Part or even in the
            criminal courts.

            [Id. at 189.]

This case, however, does not present a scenario where defendant "falsely and

intentionally accuses the other parent of sexually abusing [S.S.]" Id. at 189. No

amount of discovery will alter the fundamental undeniable facts that (1)

defendant was not the person who reported J.S. to DCPP, and (2) S.S.'s

allegation of vaginal touching by J.S. is true. We will not extend the imposition

of liability to a parent who relies on something that has in fact happened to

support their position in court whether overnight visitation is appropriate.

      Because plaintiff failed to set forth a legally cognizable claim of

intentional infliction of emotional distress, his cause of action for conspiracy

and aiding the commission of a tort must also fail as a matter of law. See Banco

Popular N. Am. v. Gandi, 184 N.J. 161, 177–78 (2005) (holding the "gist" of a

claim for civil conspiracy is not the unlawful agreement, but the underl ying

predicate tort); State, Dep't of Treasury, Div. of Inv. ex rel. McCormac v. Qwest

Commc'ns Int'l., Inc., 387 N.J. Super. 469, 484 (App. Div. 2006) (explaining
                                                                               A-2332-20
                                       13
that a claim for aiding the commission of a tort requires proof of the underlying

tort).

         Plaintiff's defamation claim is also fatally defective. Our Supreme Court

has observed that when alleging defamation "it is not necessary for the

complaint to contain a 'verbatim transcription of the words spoken.'" Printing

Mart, 116 N.J. at 767 (citing Kotok Bldg. v. Charvine Co., 183 N.J. Super. 101,

105 (Law Div. 1981)). A plaintiff may "'bolster a defamation cause of action

through discovery, but not [] file a conclusory complaint to find out if one

exists.'" Id. at 768 (quoting Zoneraich v. Overlook Hosp., 212 N.J. Super. 83,

101-02 (1986)).

         To determine whether a statement has a defamatory meaning, a court

considers three factors: "1) the content, 2) the verifiability, and 3) the context

of the challenged statement." Leang v. Jersey City Bd. of Educ., 198 N.J. 557,

585 (2009) (quoting DeAngelis v. Hill, 180 N.J. 1, 14 (2004)). Statements of

opinion are generally not actionable, as opinions "are generally not capable of

proof of truth or falsity because they reflect a person's state of mind." NuWave

Inv. Corp. v. Hyman Beck & Co., 432 N.J. Super. 539, 553 (App. Div. 2013).

"A statement's verifiability refers to whether it can be proved true or false."

Lynch v. N.J. Educ. Ass'n, 161 N.J. 152, 167 (1999).


                                                                            A-2332-20
                                        14
      Paragraph 51 of the Complaint sets forth plaintiff's defamation claims

(Count V), alleging:

            [A]t various times from July 6 2017 through present,
            J.S. learned that [d]efendant made a barrage of false
            statements to the Family Court, DCPP, mental health
            professionals, and, upon information and belief,
            directly or indirectly to the community at large arising
            out of the afore-referenced circumstances as follows:

                  a. That [plaintiff] was not keeping S.S.
                  safe;

                  b. That [plaintiff] was a peripheral father,
                  not hands on;

                  c. That [plaintiff] did not know how to deal
                  appropriately with the children;

                  d.     That [plaintiff]     had    difficulty
                  controlling himself;

                  e. Assertions that [plaintiff] does not
                  respect the children;

                  f. Assertions by [d]efendant to the DCPP
                  evaluator that J.S. did "raspberries" on the
                  breasts of S.S.;

                  g. Assertions by [d]efendant that S.S. did
                  not want to attend her Halloween parade
                  because [plaintiff] would be in attendance;

                  h.      Assertions by [d]efendant that
                  [plaintiff] would not respect boundaries;

                  i. Assertions by [d]efendant that [plaintiff]
                  has difficulties managing the [three] kids;
                                                                       A-2332-20
                                      15
                    j. Assertions by [d]efendant that [plaintiff]
                    intimidates the kids by confronting them;

                    k. Causing S.S. to make false assertions
                    about a shower incident during the
                    evaluation at the Dorothy Hersh Center;

                    l. Assertions that [plaintiff] was not a fit
                    parent to S.S.;

                    m. Assertions that [plaintiff] has a recent
                    history of domestic violence; and

                    n. Assertions that the children suffer from
                    anxiety by having to spend parenting time
                    with J.S.

                    [(emphasis added).]

      With the exception of paragraphs f, k and n, the remaining paragraphs are

all non-actionable statements of opinion. See NuWave, 432 N.J. Super. at 553.

Paragraph f specifies that the statement about "raspberries" was made to the

DCPP investigator in July 2017, and a claim based on that statement is therefore

barred by the litigation privilege. See Hawkins v. Harris, 141 N.J. 207, 216

(1995). Paragraph k is not a statement at all, and to the extent it refers to plaintiff

touching S.S.'s vagina, it is not actionable because it is true. With respect to

paragraph m, the motion judge found:

             Then we come to the defamation claim. It's interesting.
             The claim -- the specific allegations of defamation that
             are in the Complaint with the possible exception of one
                                                                                A-2332-20
                                         16
            are simply opinion testimony. ["]He's not a good
            father.["] I don't have them in front of me to remember.
            The one that, I guess, could sustain . . . . if she went
            around telling people that he's a child abuser, certainly,
            then I guess defamation occurs so. I can't let that one
            be dismissed either.

      We conclude the judge erred in allowing the claim to survive where

plaintiff's claim of disclosure to members of the community was based on

"information and belief." At oral argument, almost five years after the triggering

event, plaintiff was unable to identify with any specificity what defendant said,

nor could he identify a single third party to whom anything was allegedly stated .

Consequently, we are left to conclude that plaintiff filed this conclusory

complaint intending to use discovery to find out if a claim exists. The judge

erred in allowing plaintiff's unfounded defamation claim to go forward to enable

this impermissible fishing expedition. See Printing Mart, 116 N.J. at 768.

      Reversed. We do not retain jurisdiction.




                                                                            A-2332-20
                                       17